DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-11 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A flexible device, comprising: a buffer layer having a first surface and a second surface opposite to each other; a plurality of pixel structures disposed on the first surface of the buffer layer;  5a plurality of first pads disposed on the second surface of the buffer layer and spaced from each other; a plurality of first conductive through holes embedded in the buffer layer, wherein the plurality of first pads are respectively electrically connected to the plurality of pixel structures through the plurality of first conductive through holes;  10a flexible circuit board having a plurality of first signal lines; and an adhesive layer disposed between the second surface of the buffer layer and the flexible circuit board, an orthogonal projection of the adhesive layer on the buffer layer overlapping an orthogonal projection of the plurality of pixel structures on the buffer layer, wherein the 
           Claims 2-11 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Relevant Arts
4)        A) Chen et al.  (US 2014/0375916 A1) teaches A flexible display panel including a buffer layer, an active element, a pad, a display device and a signal transmission circuit is provided. The active element is located on the buffer layer. The pad is located in the buffer layer and is electrically connected to the active element. The display device is located on the active element and is electrically connected to the active element, in which the display device includes a pixel electrode, an opposite electrode and a display medium layer located therebetween. The active element and the signal transmission circuit are respectively located at a first surface and a second surface of the buffer layer, the second surface is opposite to the first surface, and the signal transmission circuit is electrically connected to the active element via the pad. A manufacturing method of a flexible display panel is also provided. 

             B) Kim et al. (US 2019/0252481 A1) teaches A display device includes: a substrate including a pad area; a plurality of first conductive pads disposed in a matrix form in the pad area in a first direction and in a second direction intersecting the first direction; protrusions disposed on the plurality of first conductive pads; and a plurality of second conductive pads disposed on the plurality of first conductive pads and the 
Conclusion 	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848